          Case 20-04009-elm Doc 33 Filed 11/16/20         Entered 11/16/20 07:30:44            Page 1 of 1
ntchrg (rev. 05/11)
                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS


In Re:                                                §
Dwayne Paul Bridges and Dana Michelle Bridges         §
                                                      §    Case No.: 19−44181−elm7
                                     Debtor(s)        §    Chapter No.: 7
Kapitus Servicing Inc.                                §
                                     Plaintiff(s)     §    Adversary No.:       20−04009−elm
    vs.                                               §
Dwayne Paul Bridges                                   §
                                     Defendant(s)     §


                                     NOTICE SETTING RULING
   A ruling has been set in the U.S. Bankruptcy Court for December 7, 2020 at 02:00 PM before the Honorable
Edward L. Morris at U.S. Courthouse, 501 W. Tenth, Room 204, Ft. Worth, TX 76102 to consider

Motion to Dismiss.



DATED: November 16, 2020                    FOR THE COURT:
                                            Robert P. Colwell, Clerk of Court

                                            by: /s/J. McCrory, Deputy Clerk
